                                           Case 3:18-cv-07507-JD Document 47 Filed 03/11/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     WILLIAM GUY,                                         Case No. 18-cv-07507-JD
                                                        Plaintiff,
                                   5
                                                                                              ORDER RE SUMMARY JUDGMENT
                                                 v.                                           MOTION
                                   6

                                   7     E DOERING, et al.,                                   Re: Dkt. No. 36
                                                        Defendants.
                                   8

                                   9          Plaintiff is a state prisoner acting pro se in this civil rights action under 42 U.S.C. § 1983.

                                  10   Defendants filed a motion for summary judgment on July 31, 2020, Dkt. No. 36, and plaintiff’s

                                  11   opposition was due on September 1, 2020. Plaintiff sought several extensions for various reasons.

                                  12   See Docket No. 37 at 2-4. In all, plaintiff was given more than five extra months to file an
Northern District of California
 United States District Court




                                  13   opposition, and the final due date was March 1, 2021. Plaintiff did not meet that deadline, and has

                                  14   not otherwise filed a substantive response to the motion.

                                  15          Dismissal of the case for failure to prosecute or follow the Court’s orders would be

                                  16   appropriate at this time. Even so, plaintiff will be afforded one final opportunity to file an

                                  17   opposition brief by April 5, 2021. No further extensions will be granted, and a failure to meet this

                                  18   deadline will result in dismissal of this action under Federal Rule of Civil Procedure 41(b).

                                  19          Pending further order, the summary judgment motion (Docket No. 36) is administratively

                                  20   terminated, and the case is administratively closed.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 11, 2021

                                  23

                                  24
                                                                                                     JAMES DONATO
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
